t c memo united_states tax_court john and yoon ja biazar petitioners v commissioner of internal revenue respondent docket no filed date john biazar pro_se patrick w lucas for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in additions to and penalties on petitioners’ federal income taxes additions to tax penalties year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number --- big_number unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all figures are rounded to the nearest dollar after concessions the issues for decision are whether petitioners are entitled to deduct expenses related to cents market minimart in amounts greater than those determined by respondent for or whether petitioners’ gross_receipts from the minimart should be increased for or decreased for or whether petitioners are liable for an addition_to_tax pursuant to sec_6651 for and and whether petitioners are liable for a penalty pursuant to sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are at trial the parties stipulated or conceded most of the adjustments contained in the notice_of_deficiency the remaining adjustments not addressed by this opinion are computational incorporated herein by this reference at the time they filed the petition petitioners resided in harbor city california on schedules c profit or loss from business of their income_tax returns for and petitioners reported gross_receipts from the minimart of dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioners signed their tax_return on date and respondent received their return on date petitioners reported to the state board_of equalization that their gross_receipts from the minimart in were dollar_figure i burden_of_proof sec_7491 opinion at the conclusion of the trial petitioners raised for the first time the issue of the burden_of_proof shifting to respondent pursuant to sec_7491 petitioners’ case was set for trial five times petitioners received five standing pretrial orders and petitioners were warned on the record more than once about the consequences of failure to comply with the standing_pretrial_order nonetheless petitioners failed to comply with several aspects of the standing_pretrial_order including failure to submit a trial memorandum petitioners did not introduce credible_evidence with respect to the factual issues relevant to ascertaining their liability see sec_7491 accordingly we conclude that pursuant to sec_7491 the burden_of_proof does not shift to respondent ii remaining schedule c expenses deductions are a matter of legislative grace and petitioners have the burden of showing that they are entitled to any deduction claimed see rule a 292_us_435 petitioners presented no evidence regarding the minimart’s expenses for or that were not stipulated or conceded by respondent accordingly we sustain respondent’s determination regarding these amounts iii gross_receipts petitioners argue that the amounts of gross_receipts listed on their and returns overstated their actual gross_receipts because the amounts listed erroneously included loan sec_2 made to john biazar petitioner that he deposited into the minimart’s bank accounts petitioner testified that he received the alleged loans as checks and repaid the alleged loans via check other witnesses testified that they provided petitioner cash and he provided them cash not checks we use the term_loan for convenience only we make no finding that the amounts third parties provided petitioner were in fact loans we note that one witness testified that no interest was charged on the alleged loans and no loan agreements were ever executed the witnesses could not remember the exact amounts they provided petitioner or exactly when the alleged loans were made or repaid one witness changed three times his story about how often he provided petitioner money one witness testified that he provided petitioner approximately dollar_figure per month during the years in issue this amount alone approximately dollar_figure per year would almost equal or exceed the total gross_receipts reported during the years in issue petitioner testified that mr rothchild petitioners’ return preparer for and included in gross_receipts the alleged loans petitioner deposited into the minimart’s bank accounts no evidence corroborated that petitioner deposited any of the alleged loans into the minimart’s bank accounts meredith j polk a c p a later hired by petitioner for the audit and this case testified that he did not know how mr rothchild arrived at the gross_receipts figures on the and returns the testimony of petitioner and other witnesses regarding the alleged loans was general vague conclusory questionable and contradictory in certain material respects under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony regarding the alleged loans to decide whether petitioners’ gross_receipts are less than the amounts reported on their tax returns see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 there is no credible_evidence regarding the amounts of alleged loans received during the years in issue that petitioner ever deposited the alleged loans into the minimart’s bank accounts or that the amounts of gross_receipts listed on the and returns included the alleged loans we treat the gross_receipts listed on petitioners’ returns as admissions that petitioners had gross_receipts of at least those amounts see 62_tc_739 affd without published opinion 521_f2d_1399 3d cir the evidence presented at trial is unpersuasive and insufficient to support lower gross_receipts figures additionally petitioners reported dollar_figure more in gross_receipts for to the state board_of equalization than to the internal_revenue_service respondent determined that petitioners’ gross_receipts should be increased by this amount for accordingly we sustain respondent’s determination regarding petitioners’ gross_receipts for iv additions to tax and penalties a burden of production sec_7491 sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite sec_7491 applies to examinations commenced after date id pincite as petitioners alleged in the petition that respondent’s additions to tax and penalties determinations were in error including the determination for their tax_year respondent cannot claim to be surprised that sec_7491 would be in issue in this case see 118_tc_358 hildebran v commissioner tcmemo_2004_42 at trial petitioners submitted a letter addressed to them from respondent that states your federal_income_tax return for the year shown below has been selected for examination the tax_year indicated is the letter is signed by revenue_agent dwight krstulja the typewritten date on the letter of is crossed out and is handwritten in the typewritten appointment date on the letter of friday date is crossed out and tuesday date is handwritten in the letter continues this is a field_examination and will be conducted at your place of business or other convenient location attached to this letter is an information_document_request idr the idr bears a typewritten date of and a handwritten date of the idr also references the date scheduled appointment respondent contends the audit began before date the court kept the record open for days after the trial for respondent to submit evidence as to when the audit of petitioners’ returns began respondent submitted a memorandum from macs coordinator to examiner in the southern california district and a tax module for petitioners the top of the tax module bears the following notation thu dec am neither the tax module nor respondent explains what this date means or how it indicates when the examination of petitioners’ returns began for the years in issue the memorandum does not bear petitioners’ names or social_security numbers the name of the examiner is not given the exact date of the memorandum is unclear the top of the memorandum lists rev with no indication what rev means the facts of the memorandum are equally vague the memorandum states the taxpayer operates a schedule c business with gross_receipts of over dollar_figure and also claims earned_income_credit petitioners reported gross_receipts of more than dollar_figure and claimed an earned_income_credit in and however we note that the memorandum uses the singular taxpayer and the facts listed are not necessarily unique to petitioners additionally the memorandum begins this case has been identified suggesting that the case is being referred for an audit rather than that an audit already had begun we conclude that the letter sent to petitioners by revenue_agent krstulja and the idr attached to it are more persuasive evidence of the date the examination in this case commenced accordingly sec_7491 applies to this case as the examination commenced after date see higbee v commissioner supra b sec_6651 respondent determined that petitioners are liable for an addition_to_tax pursuant to sec_6651 for and sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect petitioners signed their tax_return on date and respondent received their return on date accordingly respondent met his burden of production for the sec_6651 addition_to_tax for petitioners have not established that their failure to timely file for was due to reasonable_cause see higbee v commissioner supra pincite accordingly petitioners are liable for the sec_6651 addition_to_tax for and petitioners’ and returns submitted to the court bear no received stamp and the date block is blank no other evidence was submitted regarding when these returns were filed we conclude that respondent has failed to meet his burden of production for the sec_6651 addition_to_tax for and accordingly petitioners are not liable for the sec_6651 addition_to_tax for and c sec_6662 pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 whether applied because of a substantial_understatement of tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 respondent established that petitioners failed to maintain records as required by sec_6001 and failed to substantiate items properly sec_1_6662-3 income_tax regs accordingly respondent met his burden of production for the sec_6662 penalty for the years in issue petitioners failed to establish that they had reasonable_cause or acted in good_faith in failing to maintain records for and failing to substantiate schedule c expenses for the years in issue or for understating their gross_receipts for accordingly petitioners are liable for the sec_6662 penalty for and to reflect the foregoing decision will be entered under rule
